                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-02233 JVS (DFMx)                                      Date       February 5, 2019

 Title             Carmen John Perri v. Maes Café, et al.


 Present: The                    James V. Selna
 Honorable
                         Karla J. Tunis                                         Not Present
                         Deputy Clerk                                         Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE
                                               DISMISSAL FOR LACK OF PROSECUTION

        The Court ORDERS plaintiff(s), to Show Cause (OSC) in writing no later than
February 22, 2019 why this action should not be dismissed for lack of prosecution as to the
defendants. As an alternative to a written response by plaintiff(s), the Court will consider
the filing of one of the following, as an appropriate response to this OSC, on or before the
above date:

    X    Answer by the defendant(s) or plaintiff's request for entry of default

      Absent a showing of good cause, an action shall be dismissed if the summons and
complaint have not been served upon all defendants within 90 days after the filing of the
complaint. Fed. R. Civ. P. 4(m) The Court may dismiss the action prior to the expiration
of such time, however, if plaintiff(s) has/have not diligently prosecuted the action.

      It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time under
Rule 55 remedies promptly upon default of any defendant. All stipulations affecting the
progress of the case must be approved by the Court. Local Rule 7-1.



                                                               Initials of Preparer   kjt




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
